Citation Nr: 1203413	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-38 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for breast cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  The requested opinion was received by the Board in November 2011 and the Veteran was provided notice of this opinion in December 2011.  The Veteran responded, indicating that he had no further argument or evidence to submit and wanted the Board to immediately proceed with his appeal.  

In the September 2011 informal hearing presentation, the representative raised claims of entitlement to service connection for malaria, hemorrhoids, bilateral bursitis in the heels, and a through and through wound of the right hand.  The representative noted that the appellant also may have residuals of a right knee disorder, and residuals of a ganglion removal from his back.  The representative further noted that the Veteran had not been screened for posttraumatic stress disorder or disorders associated with in-service exposure to Agent Orange to include diabetes.  These issues have not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Competent evidence relates the Veteran's breast cancer to contaminated drinking water at Camp Lejeune.  


CONCLUSION OF LAW

Breast cancer was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for certain chronic diseases, including malignant tumors, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309(e).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In July 2007, the Veteran submitted a claim of entitlement to service connection for breast cancer.  He asserted that his cancer was related to Agent Orange exposure in Vietnam, contaminated drinking water at Camp Lejeune, or some combination of both exposures.

At the outset, the Board notes that there is no evidence of breast cancer during service or within one year following discharge from active duty.  Breast cancer is also not a disability presumptively associated with Agent Orange exposure.  

The Veteran reported that he was stationed at Camp Lejeune from July 1968 through November 1970.  Information in the Veteran's service treatment records indicates that he was stationed there during that timeframe.  

The Veteran was diagnosed with breast carcinoma in December 2002 and underwent a left modified radical mastectomy in January 2003.  Thereafter, he underwent chemotherapy treatments.  Private medical records document a history of smoking.  

In a VA Health Care Fact Sheet 16-9 dated in May 2010, VA acknowledged that based on findings by the Department of Health's Agency for Toxic Substances and Disease Registry, there was water contamination at Camp Lejeune between November 1957 and February 1987.  VA further stated that, "There is limited/suggestive evidence of an association between chronic exposure to perchloroethylene or trichloroethylene and adverse health outcomes such as breast cancer."  See also Veterans Benefits Administration (VBA) Training Letter 11-03 (Revised) (November 29, 2011).  

As noted, the Board requested a medical opinion which was received in November 2011.  The oncologist discussed the risk factors for male breast cancer and indicated that it was a very rare entity.  He further discussed the relevant chemical compounds and various studies of cancer epidemiology regarding people exposed to same.  The examiner noted that he carefully reviewed the Veteran's records and he discussed the various risk factors.  He specifically noted that "smoking and alcohol consumption have not been associated with an increased risk in male breast cancers" and that "with the incidence of male breast cancer being extremely rare especially in absence of known familial genetic aberrancies and the lack of evidence of increased breast cancer in the male smokers, it is unlikely that smoking has been the cause of his breast cancer."   In conclusion, the oncologist stated the following:

With all that has been discussed above with the lack of evidence of smoking as a causative agent or a risk factor for male breast cancer and keeping in mind the possible carcinogenic effect of TCE, the patient's cancer is more than likely (more than 50/50 probability) related to the chemical exposure to TCE and perchloroethylene.

On review, competent evidence relates the Veteran's breast cancer to exposure to contaminated water at Camp Lejeune.  The record does not contain competent evidence to the contrary.  The preponderance of the evidence supports the Veteran's claim and service connection is warranted.  


ORDER

Entitlement to service connection for breast cancer is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


